DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an amendment filed 06/17/2022, with a request for continued examination filed 06/17/2022.
This office action is a response to an amendment filed 06/17/2022.
Claims 1-20 are pending.
Claims 1, 8, and 15 are amended.


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/17/2022 has been entered.

Response to Arguments

Applicant’s arguments, filed 06/17/2022, have been fully considered but are moot in view of the new grounds of rejection. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Rejections based on a newly cited reference(s) follow.

Examiner Notes

Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4-9, 11-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication No. 2009/0034414 to Schuette et al., (hereinafter Schuette), in view of US Patent No. 2019/0368758 to Aller et al., (hereinafter Aller), and in further view of US Patent Publication No. 2018/0276960 to Thornton et al., (hereinafter Thornton).


Regarding claim 1, Schuette teaches server, comprising: 
at least one processor (Processor, see P37, 36, Schuette); at least one memory, including computer program code, wherein the computer program code (Memory and program code, see P37-39, Schuette), when executed by operation of the at least one processor, causes an operation to be performed comprising: 
determining, by the server, an emergency in a building, based on detection of the emergency by one or more sensors distributed at respective locations in the building (Emergency situation detected by use of sensors in a building, see P25, Schuette); 
transmitting, by the server, over a communications medium, to a remote emergency service, an alert of the detected emergency, in response to the detection of the emergency (First responder service is alerted of emergency via communications network, see P26-27, P20, Schuette); 
receiving, by the server, over a communications medium, from the remote emergency service, an authorized login to temporarily transfer to the remote emergency service control of a building automation system of the building to respond to the detected emergency (First responder service is allowed to connect through a secured connection to building system so as to obtain information and interact with building network to perform required functions, see P20, 19, P27, p26, Schuette); 
causing, by the server via a communications medium, transmission of a command from the remote emergency service directed to one or more devices in the building automation system, wherein the command, when received by the one or more devices, modifies operation of the one or more devices, during the temporary transfer to the remote emergency service control of the building automation system of the building  (First responder service is able to perform required functions (i.e. modify operation) during emergency by use of building network system, see P19-20, P27, p26, Schuette); 
causing, by the server via a communications medium, receipt of the command by the one or more devices in the building automation system, which was sent by the remote emergency service (First responder service is able to perform required functions (i.e. modify operation) during emergency by use of building network system, meaning that commands are sent and received, see P19-20, P27, p26, Schuette); 
and disabling, by the server, the temporary transfer of control to the remote emergency service of the building automation system, after the detected emergency has been resolved (First responder service connects during emergency situations, with the implication that connection is disabled during non-emergency (i.e. resolved) situations, see P29, P26, 43, Schuette).
	
Schuette does not explicitly teach a command from a service including turning off one or more devices, turning on one or more devices, and unlocking one or more devices;

However, Aller, from the same or similar field of emergency systems, teaches a command from a service including turning off one or more devices, turning on one or more devices, and unlocking one or more devices (Remote control of building systems is ceded to remote authenticated emergency responders, which allows control of building systems including turning off (e.g. turning on/off sprinklers, elevators, valves, lights, etc.,) and unlocking/locking devices (e.g. doors, etc.,) see: “[0019] First responders as used in the present application means not only emergency personnel such as police, paramedics/EMTs, and firefighters, but also to the first contact personnel for a sensor or alarm type event. That is, the first responder to an outlying sensor reading may be an internal maintenance person. A first responder may be a "data responder" such as a 911 dispatcher, an internal safety monitor, or the like. A first responder in the scope of the application is one who is the first person to receive a report regarding some sensed anomaly or other outlying sensor reading...[0033]… During traveling, or even before beginning travel to the site, the system authorizes access by first responders to data available to the system, with some actions available to first responders shown at 510. When first responders arrive at the site in block 508, they may have already been able to perform certain actions using the system to control devices and the like at the site,… [0035] 2) In some embodiments, the new level dispatcher can manipulate building safety protocol to use the building systems to help reduce an emergency while actual first responders are in route to the building. For instance, if there is a fire alarm activated in a 20-story building, normal protocol would be to release the fire doors, turn off electricity and lighting, and stop the elevators. If the dispatcher/IT can replay the triggering sensor and all sensors in the area and learn that the fire is likely contained in a room on the 10th floor in an opposite end of the building from the elevators, the dispatcher could activate the elevators, lighting, etc. and allow more people to evacuate the building even before emergency personnel arrive on scene…. [0037] 4) With a trained IT/Dispatcher, the building systems can be used to slow an event causing an emergency. For example, an authorized user such as the dispatcher could cause the building system to evacuate toxic air, shut down ventilation systems to prevent interior distribution of toxic air, route occupants to the safest escape routes, locate incapacitated occupants, provide verbal directions to occupants, operate sprinklers not yet activated by heat but to wet and slow the advancement of the fire traveling in that direction, provide fresh air to the occupants along the escape path while limiting and air to the areas of the fire, sequence the lighting to aid in identifying the correct evacuation route, etc. The possibilities for improving emergency response are limited only by the sensors and operation by a trained emergency responder/dispatcher… [0040] 6) Whether the sensor system is included either within the sprinkler head or as a separate incorporated device, a remotely controllable valve may be provided. This remotely controllable valve, or multiple valves, may be operated under a special first responder protocol which can release water onto a fire through remote control to either slow the progress of the fire or provide a safe route for otherwise trapped occupants to more safely evacuate the building…. [0048] A responder may override elevator safety protocols in certain situations, such as when reviewed sensor data reveals that an elevator in question is in fact safe. A responder can verify sprinkler operation using flow meters addressable to sections or individual sprinkler heads. The responder may engage additional sprinkler heads, as discussed, where appropriate to contain fires or to wet potential egress areas… [0050] In another example, a responder may trigger a light mode in which occupancy status, as it is known, is shown upon arrival to the site. For example, rooms with known occupancy can be lit to show through exterior windows, for example… [0065] Once external responders are notified,… [0066] Embodiments of the present disclosure not only allow for external responders to have data about the present situation at the location to which they are responding, some embodiments allow the ceding of control of building/location systems to the external responders… Operation of the elevator, which is normally shut down in the event of fire, may be overridden by incoming emergency responders to leave an unaffected elevator operational. Further, with control of building systems and sensors, inbound responders may notify building occupants, via use of speakers and/or lighting and/or alarm systems within the building, what routes and egress options are available to them in real time. [0067] The remote control of technology within a building being given to incoming responders allows a broad picture of what is happening within a building/location, and allows those responders to take positive action before even arriving on the scene…. allows responders to direct air flow into or out of a room, rooms, or section of a building, to allow for control of a fire or the like. [0068] With automatic door locks and the like, a police inbound responder may use occupant location, and sensor data or cameras, to isolate and even contain a threatening situation, such as an active shooter or the like, by arming and disarming certain doors within the location. [0073] Ceding control of a building's systems and controls is not to be taken lightly. Security is a concern with such ceding of control. Accordingly, in one embodiment, a security and authentication protocol, such as multi-factor authentication, is used in order to be sure that authorized external responders are in fact the ones requesting the data and/or ceding of control of building/location systems.”;  Fig. 5: “Responder may/can manipulate building system remotely prior to arriving onsite”;  “[0007]… A building information packet is generated, the building information data packet including the collected data and a set of building plans in three dimensions… [0018] Embodiments of the present disclosure expand on the concept of lighting systems that are networked together with a number of building systems and sensors, including by way of example occupancy sensors, temperature sensors, air flow sensors, HVAC systems, sprinkler systems, communication systems, emergency systems such as fire alarms, and the like to create a synergy of components that may be used together, along with the data collected by the systems that is stored together. Such coordination allows the use of the coordinated system in ways not previously available, such as those described herein with respect to first responders and the like.”).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the emergency and building monitoring and control as described by Schuette and incorporating turning on/off and unlocking devices, as taught by Aller.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide information and control that permit quick assessment and response by first responders to mitigate and address emergency situations (see P5, 66-67, P36 Aller).

	Although Schuette is seen to explicitly and implicitly teach all the limitation in question as noted above, Thornton from the same or similar field of emergency systems, more explicitly teaches an authorized login and sending commands and controlling devices during an emergency (First responders service is able to connect to a building network by authenticated login be means of password protection, and control device functions during an emergency situation, see P30, p34-35, p42, p38, p88, 90, Thornton.).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the emergency and building monitoring and control as described by Schuette and incorporating authenticated login and control of devices, as taught by Thornton.  
One of ordinary skill in the art would have been motivated to do this modification in order to better protect system access to authorized personnel by implementing authentication, and to permit control of functions of devices that aid in more efficient, timely, and effective emergency resolution and mitigation (see P30, 88, P34-35, P44, Thornton; P20, P27, Schuette). 


Regarding claim 2, the combination of Schuette, Aller, and Thornton teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Thornton further teaches at least one memory, including computer program code, wherein the computer program code, when executed by operation of the at least one processor, causes an operation to be performed further comprising: transmitting, by a server, over an internet communications medium (Internet communications used for connections including first responders service to building systems during emergency to receive information and control, see P32, P38, 86, 88, Thorton), data specifying a depiction of a floor plan of the building displaying a current location of the emergency in the building in response to the receipt of the authorized login (First responders gain access to building information, including floor plans and emergency sensed condition information, where access is provide by authorized access, see P30, P34-35, P78, p60, fig. 10, 28, Thorton); and transmitting, by the server, over the internet communications medium, a representation of controls for controlling the one or more devices in the building automation system, the controls associated with the command directed to the one or more devices in the building automation system, the controls representing the one or more devices to enable the remote emergency service to activate the controls and transmit the command to control the one or more devices (Authorized users can access and control devices during an emergency through an interface control, such as microphones, cameras, detectors, speakers, etc., see Fig. 10, P88, P34-35, Thornton).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the emergency and building monitoring and control as described by Schuette and incorporating access to floor maps and devices, as taught by Thornton.  
One of ordinary skill in the art would have been motivated to do this modification in order to better guide and inform emergency personnel in an emergency situation, and to permit control of functions of devices that aid in more efficient, timely, and effective emergency resolution and mitigation (see P30, 88, P34-35, P44, abs, Thornton; P20, P27, Schuette). 


Regarding claim 4, the combination of Schuette, Aller, and Thornton teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Thornton further teaches wherein controls include an internet address of a server, the server further comprising: at least one memory, including computer program code, wherein the computer program code, when executed by operation of the at least one processor, causes an operation to be performed further comprising: receiving, by the server, over the internet communications medium, from the remote emergency service, a command directed to one or more devices in a building automation system (Authorized personnel are able to connect to and control devices of a building system by connecting to computing node via internet communications, see P32-35, 38, 42, P88, Fig. 10, Thornton); and issuing, by the server, the command directed to the one or more devices, via the building automation system (Control of devices in a building via internet means that commands are issued and directed to the devices in the building system, see P32-35, 38, 42,P88, Fig. 10, Thornton).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the emergency and building monitoring and control as described by Schuette and incorporating control of devices, as taught by Thornton.  
One of ordinary skill in the art would have been motivated to do this modification in order to permit control of functions of devices that aid in more efficient, timely, and effective emergency resolution and mitigation through known communication means (see P30, 88, P34-35, P44, abs, Thornton; P20, P27, Schuette). 



Regarding claim 5, the combination of Schuette, Aller, and Thornton teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Thornton further teaches wherein controls include an internet address of a building automation system, the server further comprising: at least one memory, including computer program code, wherein the computer program code, when executed by operation of at least one processor, causes an operation to be performed further comprising: causing, by the server via the internet communications medium, transmission by the emergency service of the command directed to the one or more devices, to the building automation system specified in the controls, in response to the transmission of the alert and the receipt of the authorized login (Authorized personnel are able to connect to building system to control devices of the building system during an emergency situation (i.e. in response to an alert) by connecting via internet communications. Controlling a device means that commands have been directed to the device, see P32-35, 38, 42, P88, P30, P90, Fig. 10, Thornton); causing, by the server via the internet communications medium, receipt of the command by the one or more devices in the building automation system, which was sent by the remote emergency service to the building automation system, in response to the causing of the remote emergency service to transmit the command to the building automation system (Devices are controlled via internet. A device that is controlled must have received a control command, see P32-35, 38, 42, P88, P30, P90, Fig. 10, Thornton). 
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the emergency and building monitoring and control as described by Schuette and incorporating control of devices, as taught by Thornton.  
One of ordinary skill in the art would have been motivated to do this modification in order to permit control of functions of devices that aid in more efficient, timely, and effective emergency resolution and mitigation through known communication means (see P30, 88, P34-35, P44, abs, Thornton; P20, P27, Schuette). 



Regarding claim 6, the combination of Schuette, Aller, and Thornton teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Thornton further teaches wherein controls include an internet address to access a router (Building system accessible by internet through routing, see P29, P38, 87, Thornton), a server further comprising: at least one memory, including computer program code, wherein the computer program code, when executed by operation of at least one processor, causes an operation to be performed further comprising: causing, by the server via the internet communications medium, transmission by the remote emergency service of the command directed to the one or more devices, to the router accessible by the controls, in response to the transmission of the alert and the receipt of the authorized login (Authorized personnel are able to connect to building system to control devices of the building system during an emergency situation (i.e. in response to an alert) by connecting via internet communications and through a routing mechanism. Controlling a device means that commands have been directed to the device, see P32-35, 38, P29, 87, 42, P88, 58, 66, P30, P90, Fig. 10, Thornton); causing, by the server via the internet communications medium, receipt of the command by the one or more devices in the building automation system, which was sent by the remote emergency service to the router, in response to the causing of the remote emergency service to transmit the command to the router (Devices are controlled via internet and through routing mechanism. A device that is controlled must have received a control command, see P32-35, 38, P29, 87, 42, P88, 58, 66, P30, P90, Fig. 10, Thornton).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the emergency and building monitoring and control as described by Schuette and incorporating control of devices through router, as taught by Thornton.  
One of ordinary skill in the art would have been motivated to do this modification in order to permit control of functions of devices that aid in more efficient, timely, and effective emergency resolution and mitigation through known communication means and routing to direct communications (see P38, P29, P30, 88, P34-35, P44, abs, Thornton; P20, P27, Schuette). 



Regarding claim 7, the combination of Schuette, Aller, and Thornton teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Schuette further teaches wherein controls for controlling one or more devices in a building automation system specify at least one of sprinkler control devices, door-lock control devices, gas valve control devices, emergency lock control devices, lighting control devices, public-address system control devices, or heating-ventilation-air-conditioning system control devices (Devices for control include sprinklers, ventilation, etc., see P19, Schuette).
	Thorton further teaches controlling one or more devices in a building automation system specifying internet addresses (Device control, including speakers that allow publicly addressing people, are accessible via internet addressing protocol, see P88, P38, P86, P32-35, 42, P30, P90, Fig. 10, Thornton)
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the emergency and building monitoring and control as described by Schuette and incorporating internet based control of devices, as taught by Thornton.  
One of ordinary skill in the art would have been motivated to do this modification in order to permit control of functions of devices that aid in more efficient, timely, and effective emergency resolution and mitigation through known communication means that allows connectivity (see P38, P30, P86, 88, P34-35, P44, abs, Thornton; P20, P27, Schuette). 

Claim 8 is rejected on the same grounds as claim 1.
Claim 9 is rejected on the same grounds as claim 2.
Claim 11 is rejected on the same grounds as claim 4.
Claim 12 is rejected on the same grounds as claim 5.
Claim 13 is rejected on the same grounds as claim 6.
Claim 14 is rejected on the same grounds as claim 7.
Claim 15 is rejected on the same grounds as claim 1.
Claim 16 is rejected on the same grounds as claim 2.
Claim 18 is rejected on the same grounds as claim 4.
Claim 19 is rejected on the same grounds as claim 5 and 6.


Regarding claim 20, the combination of Schuette, Aller, and Thornton teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Thornton further teaches wherein a depiction of a floor plan of a building for display to a remote emergency service is different than a depiction of the floor plan of the building seen by operators at a building automation system (Different displays can be provided, see P88, Thornton).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the emergency and building monitoring and control as described by Schuette and incorporating different display depictions, as taught by Thornton.  
One of ordinary skill in the art would have been motivated to do this modification in order to permit different classes of authorized personnel to access a defined amount or type of information as desired for each specific class (see P88, Thornton). 


Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Schuette, in view of Thornton, and in further view of US Patent Publication No. 2020/0402192 to Dahm et al., (hereinafter Dahm).

Regarding claim 3, the combination of Schuette, Aller, and Thornton teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Schuette does not explicitly teach wherein a depiction of a floor plan of a building displays operational states of one or more devices managed by a building automation system for display to an remote emergency service.
However, Dahm, from the same or similar field of emergency systems, teaches a depiction of a floor plan of a building displays operational states of one or more devices managed by a building automation system for display to an remote emergency service (Web-based (i.e. internet based) floor plan provided to first responder service in an emergency, where the depiction of the floor plan includes relevant information of assets in a building and status information, see P5-6, 41, p37-38, clm 14, Abs, Dahm).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the emergency and building monitoring and control as described by Schuette and incorporating status information, as taught by Dahm.  
One of ordinary skill in the art would have been motivated to do this modification in order to better provide personnel with relevant information during an emergency in more convenient consolidated manner (see P2, Dahm).

Claim 10 is rejected on the same grounds as claim 3.
Claim 17 is rejected on the same grounds as claim 3.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILIO J SAAVEDRA whose telephone number is (571)270-5617. The examiner can normally be reached M-F: 9:30am-5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Velez-Perez can be reached on (571) 270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILIO J SAAVEDRA/Primary Patent Examiner, Art Unit 2117